NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

COMINT SYSTEMS CORPORATION AND
EYEIT.COM, INC., JOINT VENTURE,
Plaintiffs-Appellants,

AND
NETSERVICES & ASSOCIATES, LLC,
Plaintiff,

v.
UNITED STATES,
Defendant-Appellee,

AND
NETCENTRICS CORPORATION,
Defendant-Appellee,

AND

DIGITAL MANAGEMENT, INC.,
Defendant,

AND

POWERTEK CORORATION,
Defendant.

2012-5039

COMINT SYSTEMS CORP V. US 2

Appeal from the United States Court of Federal
Claims in consolidated case nos. 11-CV-400 and 11-CV-
416, Judge Margaret M. SWeeney.

ON MOTION

ORDER

The United States moves to strike portions of the joint
appendix as well as any portions of COMINT Systems
Corporation and Eyelt.com, Inc., Joint Venture’s
("COMIN'I"’) briefs that discuss the substance of those
documents. COMINT opposes. The United States re-
plies.

Upon consideration thereof,
IT IS ORDERED THAT:

(1) The motion is deferred for consideration by the
merits panel assigned to hear the case.

(2) Copies of the motion, response and replyiwill be
transmitted to the merits panel.

FoR THE CoURT

AUG l 5 299 /S/ Jan Horbaly
Date J an Horbaly
Clerk

cc: David B. Dempsey, Esq.
Philip F. Hudock, Esq.

David P. Metzger, Esq. u_S_cGuR-FBEEAP¢,EA¢_S mg
Gerard F_ Doyle, Esq_ THE FEDERAL ClRCUlT
Karen R. Harbaugh, Esq. AU@ 1 5 2012

Alexander V. Sverdlov, Esq. JAN HDRBALY

CLERK